DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer circumferential side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 1, recites “the spring end portion” which is indefinite because it is unclear which one of the spring end portions the Applicant is referring to.  Claim 1 discloses a plurality of coil springs, and each coil spring has at least one spring end portion.
Claim 2, line 2, recites “the spring middle portion” which is indefinite because it is unclear which one of the spring middle portions the Applicant is referring to.  Claim 1 discloses a plurality of coil springs, and each coil spring has a spring middle portion.

Claim 3, lines 1-2, recites “the spring end portion is in a solid state” which is indefinite because it is unclear what structure must be present to meet the claim limitation.  A coil spring is a solid member thus it the spring end portion inherently in a solid state?  Is the Applicant trying to claim that the coils at the spring end portion are in direct contact with other such that there is no gap between adjacent coils?
Claim 4, lines 1-2, recites “the spring end portion” which is indefinite because it is unclear which one of the spring end portions the Applicant is referring to.  Claim 1 discloses a plurality of coil springs, and each coil spring has at least one spring end portion.
The term “high” in claim 4, line 2, is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as a high spring constant may not be the same as what another person considers as a high spring constant thus the metes and bounds of the limitation cannot be determined.
Claim 4, lines 2-3, recites “the spring middle portion” which is indefinite because it is unclear which one of the spring middle portions the Applicant is referring to.  Claim 1 discloses a plurality of coil springs, and each coil spring has a spring middle portion.
.
Claim 6 recites the limitation "the stopper side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 3, recites “a coil spring” which is indefinite because it is unclear if the coil spring from claim 6, line 3, is a new structural element or if the Applicant is trying to refer to one of the plurality of coil springs from claim 1.
Claim 6 recites the limitation "the end portion ball side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 11,047,459 B2) in view of Winkler et al. (US 2016/0186825 A1).
Regarding claim 1, Tashiro et al. discloses a ball screw device comprising:
a screw shaft (32) that has a first helical groove (39) on an outer circumference (the outer surface of 32);

a plurality of balls (35) that are provided between the first helical groove and the second helical groove;
a stopper (49) that is provided at an end portion (where 51 is located) of the second helical groove (see Figure 3A; element 49 is provided at an end portion of the nut); and
a spring body (36) that is placed between an end portion ball (the ball to the left of 36a in Figure 3A) closest to the stopper out of the plurality of balls and the stopper,
wherein the spring body is configured of a plurality of coil springs (36A, 36B) arrayed along the first helical groove and the second helical groove,
the coil springs that are adjacent are in contact with each other (Column 6 / Lines 37-39), and
the coil springs that are adjacent each have a spring end portion (the axial ends of 36A and 36B) and a spring middle portion (the middle portion of 36A and 36B).
Tashiro et al. does not disclose that the spring end portion has a higher rigidity than the rigidity of the spring middle portion.
Winkler et al. teaches a spring body (10) that has a spring end portion (24) of which rigidity is higher than rigidity of a spring middle portion (22) (Paragraph 0019 / Lines 12-17) for the purpose of increasing the lateral rigidity thus preventing the spring end portion from jumping out of the nut (Paragraph 0019 / Lines 12-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring end portion of each coil 
Regarding claim 2, Tashiro et al. in view of Winkler et al. discloses that the spring end portion is allowed to become solid (the orientation of 24 is viewed as being solid as shown in Figure 3; Winkler et al.) when compressed under a load at which the spring middle portion exhibits elastic compression deformation, due to a pitch (P2; Winkler et al.) at the spring end portion being narrower than a pitch (P1; Winkler et al.) at the spring middle portion (see Figure 3; Winkler et al.).
Regarding claim 3, Tashiro et al. in view of Winkler et al. discloses that the spring end portion is in a solid state (the orientation of 24 is viewed as being in a solid state as shown in Figure 3; Winkler et al.).
Regarding claim 6, Tashiro et al. in view of Winkler et al. discloses all of the claim limitations, see above, but does not disclose that in the coil springs placed between the end portion ball and the stopper, a spring constant of a coil spring at the stopper side is smaller than a spring constant of a coil spring at the end portion ball side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the coil springs placed between the end portion ball and the stopper, a spring constant of a coil spring at the stopper side is smaller than a spring constant of a coil spring at the end portion ball side because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  The coil spring that is at the stopper can only have a spring constant that is larger, smaller, or the same as the spring constant of the coil spring at the end portion ball side thus there are a finite number of configurations of the coil springs.  Having the coil spring at the stopper to have a smaller spring constant than the other coil spring would allow for rotational movement in the invention to happen more easily.
Claims 1-3 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US 2016/0186825 A1).
Regarding claim 1, Winkler et al. discloses a ball screw device comprising:
a screw shaft (2) that has a first helical groove (the threads on 2) on an outer circumference (the outer surface of 2);
a nut (3) that is provided on the outer circumferential side of the screw shaft and that has a second helical groove (the threads on 3) on an inner circumference;
a plurality of balls (4) that are provided between the first helical groove and the second helical groove;
a stopper (25) that is provided at an end portion (where 25 is located) of the second helical groove; and
a spring body (10) that is placed between an end portion ball (the ball that 10 directly contacts) closest to the stopper out of the plurality of balls and the stopper, and wherein the spring body has a spring end portion (24) of which rigidity is higher than rigidity of a spring middle portion (22) (Paragraph 0019 / Lines 12-17).

the coil springs that are adjacent are in contact with each other, and
the coil springs that are adjacent each have a spring end portion of which rigidity is higher than rigidity of a spring middle portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the unitary coil spring of Winkler et al. be formed of a plurality of coil springs that are in contact with each other such that the each adjacent coil spring has the spring end portion that has higher rigidity than the rigidity of the spring middle portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Forming the unitary coil spring into a plurality of coil springs would provide the benefit of allowing one of ordinary skill in the art to replace one of the coil springs in the event of damage or wear, and to allow a user to optimize the spring characteristics by allowing the user to exchange one coil for another coil spring of different spring characteristics.
Regarding claim 2, Winkler et al. discloses that the spring end portion is allowed to become solid (the orientation of 24 is viewed as being solid as shown in Figure 3) when compressed under a load at which the spring middle portion exhibits elastic compression deformation, due to a pitch (P2) at the spring end portion being narrower than a pitch (P1) at the spring middle portion (see Figure 3).
Regarding claim 3, Winkler et al. discloses that the spring end portion is in a solid state (the orientation of 24 is viewed as being in a solid state as shown in Figure 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the coil springs placed between the end portion ball and the stopper, a spring constant of a coil spring at the stopper side is smaller than a spring constant of a coil spring at the end portion ball side because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  The coil spring that is at the stopper can only have a spring constant that is larger, smaller, or the same as the spring constant of the coil spring at the end portion ball side thus there are a finite number of configurations of the coil springs.  Having the coil spring at the stopper to have a smaller spring constant than the other coil spring would allow for rotational movement in the invention to happen more easily.
Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aramoto et al. (US 10,352,418 B2) discloses a ball screw device comprised of a threaded screw shaft, a threaded nut, a stopper, rolling elements, and a spring body.
JP 2021-162022 A discloses a ball screw device comprised of a threaded screw shaft, a threaded nut, a stopper, rolling elements, a spring body formed of a plurality of coil springs, and a spring end portion of each of the coil springs has a different shape than spring middle portion of each coil spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656